IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Richard L. Seech                          :
                                          :
            v.                            :      No. 1417 C.D. 2017
                                          :
Gateway School District,                  :
                  Appellant               :


PER CURIAM                               ORDER


            NOW, January 25, 2021, having considered Appellee’s application for

reargument, the application is denied.